Title: From George Washington to Benjamin Walker, 12 January 1797
From: Washington, George
To: Walker, Benjamin


                        
                            Dear Walker, 
                            Philadelphia 12th Jany 1797.
                        
                        Permit me once more to give you the trouble of forwarding the enclosed letters
                            to their respective addresses.
                        If you read the Aurora of this City, or those
                            Gazettes which are under the same influence, you cannot but have perceived with what
                            malignant industry, and persevering falsehoods I am assailed, in order to weaken, if not to
                            destroy, the confidence of the Public.
                        Amongst other attempts to effect this purpose, spurious letters, known at the
                            time of their first publication (I beleive in the year 1777) to be forgeries to answer a
                            similar purpose in the Revolution—are, or extracts from them, brought forward with the
                            highest emblazoning of which they are susceptible, with a view to attach principles to me
                            which every action of my life have given the lie to. But that is
                            no stumbling block with the Editors of these Papers and their supporters. and now, perceiving a disinclination on my part, perhaps knowing, that I had determined not to take notice of such
                            attacks, they are pressing this matter upon the public mind with more avidity than usual:
                            urging, that my silence, is a proof of their genuiness.
                        
                        Although I never wrote, or ever saw one of these letters until they issued from
                            New York, in Print; yet the Author of them must have been tolerably well acquainted in, or
                            with some person of my family, to have given the names, & some circumstances which
                            are grouped in the mass, of erroneous details. But of all the mistakes which have been
                            committed in this business, none is more palpable, or susceptible of detection than the
                            manner in which it is said they were obtained, by the capture of my Mulatto Billy, with a
                            Portmanteau. All the Army, under my immediate command, could
                            contradict this; and I believe most of them know, that no Attendant of mine, or a particle
                            of my baggage ever fell into the hands of the enemy during the whole course of the War.
                        It would be a singular satisfaction to me to learn, who was the Author of these
                            letters; and from what source they originated. No person in this country can, I conceive,
                            give this information but Mr Rivington. If, therefore, you are upon terms of familiarity
                            with that Gentleman, & see no impropriety in hinting this desire to him, it would
                            oblige me. He may comply to what extent his own judgment shall dictate, and I pledge my
                            honor that, nothing to his disadvantage, or the disadvantage of any of the actors at that
                            time, shall result from it. I offer the compliments of the Season—and you will do me the
                            justice to believe they are warmer than the weather—to Mrs Walker & yourself, of
                            whose health and happiness we shall always be glad to hear. I am Your Affectionate
                        
                            Go: Washington
                            
                        
                    